Citation Nr: 1412741	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a September 2011 Travel Board hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran's currently demonstrated asthma with mild COPD is shown to be etiologically related to his active military service in the Persian Gulf.


CONCLUSION OF LAW

Asthma with mild COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a respiratory disability, to include asthma and COPD.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As asthma and COPD are not recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application in this case.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran contends that his currently demonstrated asthma with mild COPD developed as a result of his exposure to smoke from oil burning fires during active duty in the Persian Gulf.  He claims that he reported his exposure to oil burning fires during service at the time of his discharge.

Service treatment records are unavailable.  However, the Board also notes that the absence of service treatment records showing in-service evidence of a respiratory disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current respiratory disability, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

VA treatment records show that in June 2009, the Veteran was informed that his chest X-rays showed COPD.  It was also noted that as the Veteran did not smoke, he should be asked whether he had been exposed to second hand smoke or something else at work.  The Veteran responded that the only time he had been exposed to second hand smoke was when he was in the service.  He also noted that he was using an inhaler, which seemed to be working some.  He was referred to pulmonology.  During a pulmonary consultation in December 2009, he was diagnosed with adult onset asthma, and the provider concluded that it was "difficult to say" whether it was related to any exposures in service.  He did not provide a rationale for his conclusion.  Therefore, the Board finds that the opinion lacks probative value.

The Veteran was afforded a VA respiratory  system examination in response to his claim in November 2010.  The Veteran reported that he was a lifelong non-smoker, but that he did chew tobacco.  He also reported exposure to burning fires during the Gulf War, and denied any other exposures.  The examiner noted that pulmonary functioning testing in 2009 showed "moderate obstructive lung defect."  The Veteran complained at that time of shortness of breath, which started in 1991, shortly after being discharged from the Marines.  He claimed that over time, his symptoms progressed, and he was eventually prescribed an inhaler from his private physician, without any testing, which seemed to help for a while.  However, his symptoms increased significantly in 2009, at which time he was seen by his VA provider and diagnosed with asthma, and underwent pulmonary function testing, which showed moderate obstructive lung defect.  The examiner diagnosed adult onset asthma-per pulmonologist with mild COPD, and concluded that it was mere speculation that the disability was caused by or a result of in-service exposure to smoke from burning fires while serving in the Gulf.  His only rationale was that the Veteran's current diagnosis is adult onset asthma with mild COPD, and that he was not a smoker prior to or after service.  The examiner did not explain why the fact that the Veteran was a non-smoker would not or could not lead to the conclusion that the Veteran's exposure to smoke from oil burning fires in service caused him to develop his currently diagnosed asthma with mild COPD.  Therefore, the Board finds that the November 2010 examiner's opinion lacks probative value.  

During more recent VA treatment in August 2011, the Veteran was again diagnosed with adult onset asthma, and the provider noted that his symptoms began during active military duty during the Gulf War.

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The medical evidence documents a current diagnosis of asthma with mild COPD.  Asthma and COPD are manifested by symptoms that the Veteran is competent to report.  It is clear the Veteran served in the Persian Gulf during his military service.  Although there is no objective evidence of his exposure to oil fires or inhalation of dangerous chemicals, the Veteran is competent to describe such exposure and his contentions are consistent with the circumstances of his service.  The Board finds no reason to doubt the Veteran's credibility.  In this regard, the Veteran has consistently reported in statements and on VA examination that he was exposed to smoke from oil burning fires, during active duty in the Persian Gulf.  A VA provider has also essentially linked the Veteran's current asthma to his military service during the Persian Gulf War.  Significantly, there is no probative medical opinion against the claim.

After review of all the evidence of record, the Board finds that the available medical evidence of record concerning the onset and severity of the Veteran's asthma and COPD, and his unrefuted reports of exposure to oil burning fires in service, and respiratory symptoms that began shortly after his discharge from service in 1991 is, at best, in relative equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for asthma with mild COPD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


